DETAILED ACTION
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 19, 2022 has been entered.  
Claims 1, 8, 15 have been amended.  No new claims have been added. Examiners considers claims 21-25 have been canceled. Claims 1-20 are currently pending and directed toward an toward INFORMATION DISPLAY CONSIDERING PRIVACY ON PUBLIC DISPLAY.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5, 9, 12, 16, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Limitations of Claims 2, 5, 9, 12, 16, and 19 are broader in scope and/or alternative to limitations of independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Sharifi et al .( US 2018/0285592, Pub. Date: Oct. 4, 2018) in view of Teska (Pseudonymization, Anonymization, Encryption ... what is the difference? Published on November 28, 2017, 14 pages), hereinafter referred to as Sharifi and Teska respectively.
As per claim 1, Sharifi in view of Teska teaches a processor-implemented method for displaying information on a display device, the method comprising: 
transmitting a plurality of user information to a display device together with an indicator associated with a user corresponding to the user information (in some instances ISS 117 may determine whether the information includes private information and may provide computing devices 110 an indication of a privacy level for the information. For example, ISS 117 may store information (e.g., emails, web-based documents) and may send the information and an indication of the privacy level for the information to computing device 110. Sharifi, [0029]); and
displaying, based on information received from a connected mobile device, the plurality of user information together with the indicator and a plurality of dummy information on the display device (Sharifi, FIG. 4A, 4B, 4C),
Sharifi further teaches replacing for example "1234 Dreamers Lane, Omaha NE, 12345", with “Omaha NE, 12345”, or “$51.939” with “$51.ZZZ”, obscuring the privacy related values (Sharifi, FIG. 4A, 4B, 4C).There could be different opinions if that similar or not. To exclude any doubt a secondary reference of Teska however teaches wherein the dummy information comprises placeholder information that is displayed to look similar to the user information  (In this method, individual values of fields are replaced with a broader category. For example, the value 19 of the field Age may be replaced by ' ≤ 20', the value '23' by '20 < Age ≤ 30', etc. Teska page 5, see also Picture: Illustration of the generalization process at work. Teska, page 6).
Sharifi in view of Teska are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharifi in view of Teska. This would have been desirable because This is the permanent modification of sensitive data in such a manner that it cannot be attributed back to the specific person (Teska, page 5).

As per claim 2, Sharifi in view of Teska teaches the method of claim 1, further comprising: displaying one or more indicators corresponding to the plurality of user information on the display device (Sharifi, [0005]).
As per claim 3, Sharifi in view of Teska teaches the method of claim 1, further comprising: displaying the plurality of user information on the display device based on a moving direction of the mobile device (Sharifi, [0005]).
As per claim 4, Sharifi in view of Teska teaches the method of claim 1, wherein the connected mobile device is within a threshold distance of the display device (Sharifi, [0003]).
As per claim 5, Sharifi in view of Teska teaches the method of claim 1, further comprising: displaying the plurality of user information and the plurality of dummy information on the display device based on a generated visual pattern (Sharifi, [0002]).
As per claim 6, Sharifi in view of Teska teaches the method of claim 5, further comprising: transmitting the generated visual pattern to the mobile device (Sharifi, [0015], [0048]).
As per claim 7, Sharifi in view of Teska teaches the method of claim 1, wherein the plurality of user information is displayed on the display device for a duration after the mobile device has disconnected from the display device (Sharifi, [0014], [0085], [0088]).
Claims 8-20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Response to Arguments
Applicant’s arguments with regards to claims 1-20 have been fully considered, but they are not persuasive.
“indicator” argument – Applicant argues that Sharifi does not disclose one or more indicators in the way that Applicant discloses" ... transmitting a plurality of user information to a display device together with an indicator associated with a user corresponding to the user information ..." (REMARKS, page 7).
Response: Examiner points Applicant’s attention to displayed indicators, such as “From: Doc Brown, To Robert Barkur, From: Jenny (Wife)”, as well as framed pieces of private information. (Sharifi, FIG. 4A, 4B, 4C).
“nowhere teaches” argument – Applicant argues that Sharifi nowhere teaches or suggests displaying both personal information and dummy information, and at best could be interpreted as displaying personal information (REMARKS, page 8).
Response: see Sharifi, FIG. 4A, 4B, 4C. 
Conclusion -Therefore, in view of the above reasons, Examiner maintains rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492